Citation Nr: 0405565	
Decision Date: 03/01/04    Archive Date: 03/11/04	

DOCKET NO.  03-02 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

1.  Entitlement to an increased (compensable) disability 
evaluation for postoperative residuals of a fracture of the 
right ring finger. 

2.  Entitlement to an increased (compensable) disability 
evaluation for chondromalacia of the left knee, with 
calcification of the collateral ligaments.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from October 1980 to November 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
VARO in Atlanta, Georgia, which confirmed and continued 
noncompensable ratings for the disabilities at issue.

The appeal is remanded to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran should further action be required on his part.  


REMAND

Although the veteran and his representative indicated at the 
October 2003 hearing before the undersigned that they would 
waive any type of notice deficiencies up to that time under 
the Veterans Claims Assistance Act of 2000 (VCAA), a review 
of the record reveals the veteran has not been informed of 
what evidence he is responsible for obtaining and what 
evidence VA will undertake to obtain as required by recent 
case law.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The undersigned notes that the most recent examination by VA 
of the disabilities at issue took place in September 2001.  
Of record are private medical reports pertaining to treatment 
and evaluation of the veteran in November 2001 and December 
2001.  At the time of the October 2003 hearing, the veteran 
and his representative described symptoms pertaining to each 
disability at issue as basically having worsened since the 
times of the 2001 private and VA examinations.  The 
undersigned believes that a more current, comprehensive 
examination is in order.  The Board notes that the statutory 
duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into 
account the records of prior medical treatment so that the 
disability evaluation assigned will be as accurate as 
possible.  Hyder v. Derwinski, 1 Vet. App. 221 (1991) and 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should provide the veteran 
with a VCAA notice letter in which he is 
informed of the evidence needed to 
substantiate his claim, of what evidence 
he is responsible for obtaining, and of 
what evidence VA will undertake to 
obtain.  The RO should undertake to 
obtain records of all relevant treatment 
reported by the veteran in response to 
the VCAA letter.  Of particular interest 
are any records pertaining to treatment 
of the veteran for the disabilities at 
issue at the Sandersville Family Practice 
Center, 205 Medical Arts Drive, 
Sandersville, Georgia, 31082, dating from 
2002.

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
claims folder and a copy of this REMAND 
should be made available to and reviewed 
by the examiner in conjunction with the 
examination.  This review should be 
indicated in the examination report.  The 
examination is for the purpose of 
determining the current nature and extent 
of severity attributable to the veteran's 
right ring finger and left knee 
disabilities.  X-ray studies and any 
other appropriate tests are to be 
conducted.  Clinical findings should be 
set forth in detail and the examiner 
should express an opinion as to the 
degree of severity attributable to the 
symptomatology pertaining to each 
disability.  With regard to the ring 
finger, the examiner should opine as to 
whether there is resultant limitation of 
motion of other digits of the hand or 
interference with overall function of the 
hand.  With regard to each disability, 
the examiner should indicate whether 
either is manifested by weakened 
movement, excess fatigability, or 
incoordination.  The complete rationale 
for any opinion expressed is to be 
provided.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the VCAA 
is completed.  Then, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified; however, he is advised that failure to 
cooperate by not reporting for any scheduled examination may 
result in denial of his claim.  38 C.F.R. § 3.655 (2003).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


